DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 8, 15, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly concept of the claim limitation “determining whether a difference between a first amplitude at a first time and a second amplitude at a second time satisfies a loudness threshold;
in response to the difference satisfying the loudness threshold, setting a loudness flag to a loud state corresponding to the second time, the second time occurring after the first time;
determining whether a third amplitude at a third time after the second time satisfies a quiet threshold;
in response to the third amplitude satisfying the quiet threshold, setting the loudness flag to a quiet state corresponding to the third time; and
determining periods of loudness for the audio signal based on the states of the loudness flag at the second and third times; and means for indicating the audio signal as spillover based on the periods of loudness.”

As to the art of record, the Birchfield reference discloses the concept of detecting the noise from a media presentation device. However, Birchfield does not teach with respect to the entire or combination claim limitation stated as above.

As to the art of record, the Jain reference discloses a metering device to measure the audience participation of watching a particular media program. However, Jain does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425